                                               1   HEFNER, STARK & MAROIS, LLP
                                                   Thomas P. Griffin, Jr., Esq. (SBN 155133)
                                               2
                                                      tgriffin@hsmlaw.com
                                               3   2150 River Plaza Drive, Suite 450
                                                   Sacramento, CA 95833
                                               4
                                                   Telephone: 916.925.6620
                                               5   Facsimile: 916.925.1127
                                               6
                                                   ABRAMS, FENSTERMAN, FENSTERMAN,
                                               7   EISMAN, FORMATO, FERRARA,
                                               8   WOLF & CARONE, LLP
                                                   Seth L. Berman, Esq. (pro hac vice admission to be requested)
                                               9     sberman@abramslaw.com
                                              10   3 Dakota Drive, Suite 300
                                                   Lake Success, NY 11042
                                              11   Telephone: 516.328.2300
Phone: (916) 925-6620 / Fax: (916) 925-1127




                                              12   Facsimile: 516.328.6638
    2150 River Plaza Drive, Suite 450
     Sacramento, California 95833
       Hefner, Stark & Marois, LLP




                                              13   Attorneys for Plaintiff YELLOWCAKE, INC.
                                              14                        UNITED STATES DISTRICT COURT
                                              15                       EASTERN DISTRICT OF CALIFORNIA
                                              16   YELLOWCAKE, INC., a California      )          Case No.:
                                              17   corporation,                        )
                                                                                       )          PLAINTIFF’S COMPLAINT AND
                                              18                      Plaintiff,       )          JURY DEMAND
                                              19         v.                            )
                                                                                       )
                                              20   PLATINO RECORDS, INC., a California )          Judge:
                                              21   corporation, ANTOINE MUSIC, INC, a  )
                                                   California corporation, ALBERTO     )
                                              22
                                                   MITCHELL and MARIA MITCHELL,        )
                                              23                                       )
                                                                      Defendants.      )
                                              24
                                                                                       )
                                              25
                                              26         Plaintiff Yellowcake, Inc. (“Plaintiff” or “Yellowcake”), through its undersigned
                                              27   attorneys alleges the following against Defendants:
                                              28   ///
                                                                                     1
                                                     PLAINTIFF’S COMPLAINT FOR COPYRIGHT INFRINGEMENT, CONTRIBUTORY
                                                              INFRINGMENT, INJUNCTIVE RELIEF, AND JURY DEMAND
                                               1                               NATURE OF THE ACTION
                                               2         1.    By this complaint, Yellowcake, a California corporation that owns, holds and
                                               3   exploits intellectual property, seeks redress for Defendants’ direct and contributory
                                               4   infringement of Yellowcake’s copyrighted works. Yellowcake alleges that Defendants
                                               5   willfully and intentionally infringed its rights in forty-eight (48) copyrighted sound
                                               6   recordings registered with the United States Copyright Office (“Yellowcake’s
                                               7   Copyrighted Works”).
                                               8         2.    Defendants exploited Yellowcake’s Copyrighted Works by, inter alia, the
                                               9   unauthorized reproduction, sale, synchronization, distribution and public performance
                                              10   via digital transmission on online platforms, including without limitation iTunes, Apple
                                              11   Music, Spotify, Amazon Music and www.YouTube.com (“YouTube”). As a result,
Phone: (916) 925-6620 / Fax: (916) 925-1127




                                              12   Defendants benefitted from and continue to benefit from said unauthorized exploitations
    2150 River Plaza Drive, Suite 450
     Sacramento, California 95833
       Hefner, Stark & Marois, LLP




                                              13   of Yellowcake’s Copyrighted Works. Despite being on notice of their infringement,
                                              14   Defendants refused to remedy their wrongdoing, leaving Yellowcake no alternative but
                                              15   to bring this action.
                                              16                              JURISDICTION AND VENUE
                                              17         3.    This is a civil action in which Plaintiff seeks monetary damages and
                                              18   injunctive relief against Defendants for copyright infringement under the copyright laws
                                              19   of the United States: 17 U.S.C. §101 et seq.
                                              20         4.    This Court has jurisdiction under 17 U.S.C. § 101 et seq.; 28 U.S.C. § 1331
                                              21   (federal question jurisdiction); and 28 U.S.C. § 1338(a) (copyright).
                                              22         5.    This Court has supplemental jurisdiction over all common law claims
                                              23   pursuant to 28 U.S.C. § 1367.
                                              24         6.    This Court has personal jurisdiction over Defendant, and venue in this
                                              25   District is proper under 28 U.S.C. § 1391(b) and (d) and 28 U.S.C. § 1400(a), in that the
                                              26   Defendants or their agents are conducting business in this District, Yellowcake is located
                                              27   in, and conducts business in, this District, and a substantial part of the acts of
                                              28   infringement complained of herein occurred in this District.
                                                                                     2
                                                     PLAINTIFF’S COMPLAINT FOR COPYRIGHT INFRINGEMENT, CONTRIBUTORY
                                                              INFRINGMENT, INJUNCTIVE RELIEF, AND JURY DEMAND
                                               1                                           PARTIES
                                               2         7.    Plaintiff is a California corporation duly organized and existing under the
                                               3   laws of the State of California, with its principal place of business in the State of
                                               4   California, County of Stanislaus.
                                               5         8.    Plaintiff is informed and believes, and thereon alleges, that Defendant Platino
                                               6   Records, Inc. (“Platino”) is a corporation for profit duly organized and existing under
                                               7   the laws of the State of California with its principal place of business in the State of
                                               8   California, County of Los Angeles.
                                               9         9.    Plaintiff is informed and believes, and thereon alleges, that Platino is in the
                                              10   business of selling and distributing music.
                                              11         10. Plaintiff is informed and believes, and thereon alleges, that Platino is owned
Phone: (916) 925-6620 / Fax: (916) 925-1127




                                              12   and/or controlled by Defendant Alberto Mitchell (“A. Mitchell”).
    2150 River Plaza Drive, Suite 450
     Sacramento, California 95833
       Hefner, Stark & Marois, LLP




                                              13         11. Plaintiff is informed and believes, and thereon alleges, that Defendant
                                              14   Antoine Music, Inc. (“Antoine”) is a corporation for profit duly organized and existing
                                              15   under the laws of the State of California with its principal place of business in the State
                                              16   of California, County of Los Angeles.
                                              17         12. Plaintiff is informed and believes, and thereon alleges, that Antoine is in the
                                              18   business of selling and distributing music.
                                              19         13. Plaintiff is informed and believes, and thereon alleges, that Antoine is a
                                              20   California corporation owned by Maria Mitchell (“M. Mitchell”).
                                              21         14. Plaintiff is informed and believes, and thereon alleges, that A. Mitchell and
                                              22   M. Mitchell are married individuals residing in Los Angeles County, California.
                                              23                                FACTUAL ALLEGATIONS
                                              24         15. Plaintiff is primarily engaged in the business of intellectual property rights
                                              25   ownership, management and exploitation, including, but not limited to, digital music
                                              26   distribution.
                                              27         16. Yellowcake or its predecessor in interest has always owned, maintained, and
                                              28   controlled the exclusive, true, and valid copyrights in Yellowcake’s Copyrighted Works.
                                                                                     3
                                                     PLAINTIFF’S COMPLAINT FOR COPYRIGHT INFRINGEMENT, CONTRIBUTORY
                                                              INFRINGMENT, INJUNCTIVE RELIEF, AND JURY DEMAND
                                               1         17. Yellowcake has complied in all respects with the provisions of the Copyright
                                               2   Act, 17 U.S.C. § 101 et seq. Yellowcake has registered the sound recordings with the
                                               3   United States Copyright Office and was issued a Certificate of Registration for each
                                               4   copyrighted sound recording that comprises Yellowcake’s Copyrighted Works.
                                               5         18. The copyright registration information for each of Yellowcake’s
                                               6   Copyrighted Works is annexed hereto as Exhibit “A”.
                                               7         19. All of Yellowcake’s Copyrighted Works are and were published with a
                                               8   copyright notice.
                                               9         20. Yellowcake is informed and believes, and thereupon alleges, that the
                                              10   Defendants have engaged in a number of unauthorized exploitations of Yellowcake’s
                                              11   Copyrighted Works in violation of Yellowcake’s exclusive rights under 17 U.S.C. § 106
Phone: (916) 925-6620 / Fax: (916) 925-1127




                                              12   including, but not limited to, the sale, reproduction, distribution, and public performance
    2150 River Plaza Drive, Suite 450
     Sacramento, California 95833
       Hefner, Stark & Marois, LLP




                                              13   of Yellowcake’s Copyrighted Works on the iTunes, Apple Music, Spotify, Amazon
                                              14   Music and YouTube platforms without Yellowcake’s authorization.
                                              15         21. Yellowcake is informed and believes, and thereupon alleges, that Defendants
                                              16   created and/or uploaded, or caused to be created and/or uploaded, videos containing
                                              17   unauthorized derivative works of Yellowcake’s Copyrighted Works to YouTube.
                                              18                                FIRST CAUSE OF ACTION
                                              19                  Copyright Infringement Under 17 U.S.C. § 101 et seq.
                                              20                                  (Against All Defendants)
                                              21         22. Plaintiff incorporates the allegations set forth in paragraphs 1 through 21
                                              22   hereof, as though the same were set forth herein.
                                              23         23. This cause of action arises under 17 U.S.C. § 501.
                                              24         24. Each of the sound recordings and albums comprising the Yellowcake
                                              25   Copyrighted Works was registered with the United States Copyright Office either by
                                              26   Yellowcake or by its predecessor-in-interest.
                                              27         25. At all times relevant, Yellowcake, or its predecessor-in-interest, has owned
                                              28   Yellowcake’s Copyrighted Works and has been the only owner of the exclusive rights
                                                                                     4
                                                     PLAINTIFF’S COMPLAINT FOR COPYRIGHT INFRINGEMENT, CONTRIBUTORY
                                                              INFRINGMENT, INJUNCTIVE RELIEF, AND JURY DEMAND
                                               1   provided under 17 U.S.C. §106.
                                               2         26. The Yellowcake Copyrighted Works are sound recordings and are original
                                               3   works of authorship constituting copyrightable subject matter within the meaning of 17
                                               4   U.S.C. §102.
                                               5         27. Defendants infringed Yellowcake’s Copyrighted Works by reproducing,
                                               6   selling, synchronizing, distributing, publicly performing, and making derivative works
                                               7   of Yellowcake’s Copyrighted Works without authorization from Yellowcake.
                                               8         28. By reproducing, selling, synchronizing, distributing, making derivative
                                               9   works of, and publicly performing by means of digital transmission videos containing
                                              10   Yellowcake’s Copyrighted Works, Defendants’ acts violate Yellowcake’s exclusive
                                              11   rights under 17 U.S.C. § 106.
Phone: (916) 925-6620 / Fax: (916) 925-1127




                                              12         29. Yellowcake has never granted Defendants the right, or otherwise authorized,
    2150 River Plaza Drive, Suite 450
     Sacramento, California 95833
       Hefner, Stark & Marois, LLP




                                              13   Defendants to exploit Yellowcake’s Copyrighted Works.
                                              14         30. Yellowcake is informed and believes, and thereupon alleges, that Defendants
                                              15   had actual knowledge that Yellowcake was the lawful owner of the Yellowcake
                                              16   Copyrighted Works.
                                              17         31. Yellowcake is informed and believes, and thereupon alleges, that Defendants
                                              18   had actual knowledge that they did not have the rights to exploit the Yellowcake
                                              19   Copyrighted Works.
                                              20         32. Defendants had actual or constructive awareness that their unauthorized use
                                              21   of Yellowcake’s Copyrighted Works constituted infringement of Yellowcake’s
                                              22   Copyrighted Works. Alternatively, Defendants’ acts of infringement resulted from a
                                              23   reckless disregard for, or willful blindness to, Yellowcake’s rights.
                                              24         33. Yellowcake is entitled to an injunction restraining Defendants, their officers,
                                              25   directors, agents, employees, representatives, and all persons acting in concert with
                                              26   them, from further engaging in such acts of copyright infringement.
                                              27         34. Pursuant to 17 U.S.C.§ 504, Yellowcake is further entitled to recover from
                                              28   Defendants actual damages or up to One Hundred Fifty Thousand Dollars
                                                                                     5
                                                     PLAINTIFF’S COMPLAINT FOR COPYRIGHT INFRINGEMENT, CONTRIBUTORY
                                                              INFRINGMENT, INJUNCTIVE RELIEF, AND JURY DEMAND
                                               1   ($150,000.00) in statutory damages for each work in frin g e d b y D e fe n da n t s.
                                               2         35. Pursuant to 17 U.S.C. § 505, Yellowcake is further entitled to recover from
                                               3   Defendants the reasonable attorneys’ fees and legal costs incurred as a result of
                                               4   Defendants’ acts of copyright infringement.
                                               5         36. Upon information and belief, Yellowcake is entitled to damages not readily
                                               6   ascertainable but believed to be in excess of Seven Million Fifty Thousand Dollars
                                               7   ($7,050,000).
                                               8                              SECOND CAUSE OF ACTION
                                               9                                       Injunctive Relief
                                              10                                  (Against All Defendants)
                                              11         37. Plaintiff incorporates the allegations set forth in paragraphs 1 through 36
Phone: (916) 925-6620 / Fax: (916) 925-1127




                                              12   hereof, as though the same were set forth herein.
    2150 River Plaza Drive, Suite 450
     Sacramento, California 95833
       Hefner, Stark & Marois, LLP




                                              13         38. By reason of Defendants’ continued willful infringement, Yellowcake has
                                              14   sustained and will continue to sustain substantial injury, loss and damage to its
                                              15   ownership rights in Yellowcake’s Copyrighted Works.
                                              16         39. The conduct of Defendants is currently causing and, unless enjoined and
                                              17   restrained by this Court, will continue to cause Yellowcake great and irreparable injury
                                              18   that cannot fully be compensated or measured in money. Yellowcake has no adequate
                                              19   remedy at law.
                                              20         40. Pursuant to 17 U.S.C. §§ 502 and 503, Yellowcake is entitled to injunctive
                                              21   relief prohibiting Defendants from further infringing Yellowcake’s copyrights, and
                                              22   ordering Defendants to destroy all copies of Yellowcake’s Copyrighted Works in their
                                              23   possession.
                                              24                               THIRD CAUSE OF ACTION
                                              25                           Contributory Copyright Infringement
                                              26                                  (Against all Defendants)
                                              27         41. Plaintiff incorporates the allegations set forth in paragraphs 1 through 40
                                              28   hereof, as though the same were set forth herein.
                                                                                     6
                                                     PLAINTIFF’S COMPLAINT FOR COPYRIGHT INFRINGEMENT, CONTRIBUTORY
                                                              INFRINGMENT, INJUNCTIVE RELIEF, AND JURY DEMAND
                                               1         42. Upon information and belief, each of the Defendants knowingly and
                                               2   systematically induced, caused, materially contributed to, had reason to know of and
                                               3   participated in, the infringement of Yellowcake’s exclusive rights under 17 U.S.C. § 106
                                               4   by the unauthorized reproduction, creation of derivative works, distribution and/or
                                               5   public performance by means of digital transmission of Yellowcake’s Copyrighted
                                               6   Works.
                                               7         43. At no time has Yellowcake, or any of its successors in interest, authorized
                                               8   Defendants or their individual owners, affiliates, subsidiaries and/or parent company to
                                               9   reproduce, sell, create derivatives of, distribute and/or perform by means of digital
                                              10   transmission any of Yellowcake’s Copyrighted Works.
                                              11         44. Defendants’ infringement is presently ongoing and Defendants continue to
Phone: (916) 925-6620 / Fax: (916) 925-1127




                                              12   engage in new unauthorized uses, distribution and exploitation of Yellowcake’s
    2150 River Plaza Drive, Suite 450
     Sacramento, California 95833
       Hefner, Stark & Marois, LLP




                                              13   Copyrighted Works.
                                              14         45. Upon information and belief, through their actions and/or inaction,
                                              15   Defendants each knowingly induced, caused or materially contributed to copyright
                                              16   infringement by each other and each should be held liable as a contributory infringer.
                                              17         46. Defendants each contributed to the violation of Yellowcake’s rights under 17
                                              18   U.S.C. § 501.
                                              19         47. Pursuant to 17 U.S.C. § 504, Yellowcake is further entitled to recover from
                                              20   Defendants actual damages or up to One Hundred Fifty Thousand Dollars ($150,000.00)
                                              21   in statutory damages for each work infringed by Defendants.
                                              22         48. Pursuant to 17 U.S.C. § 505, Yellowcake is further entitled to recover from
                                              23   Defendants the reasonable attorneys’ fees and legal costs Yellowcake has incurred as a
                                              24   result of Defendants’ acts of contributory copyright infringement.
                                              25         49. Upon information and belief, Yellowcake is entitled to damages not readily
                                              26   ascertainable but believed to be in excess of Seven Million Fifty Thousand Dollars
                                              27   ($7,050,000).
                                              28   ///
                                                                                     7
                                                     PLAINTIFF’S COMPLAINT FOR COPYRIGHT INFRINGEMENT, CONTRIBUTORY
                                                              INFRINGMENT, INJUNCTIVE RELIEF, AND JURY DEMAND
                                               1                                            PRAYER
                                               2               WHEREFORE, Plaintiff prays for judgment as follows:
                                               3   First Cause of Action:
                                               4          1.   For actual or statutory damages for each of Yellowcake’s Copyrighted
                                               5   Works infringed pursuant to 17 U.S.C. § 504, in an amount to be elected and proven at
                                               6   the time of trial.
                                               7          2.   For exemplary or punitive damages in an amount to be established at trial
                                               8   according to proof.
                                               9          3.   For Plaintiff’s costs in this action.
                                              10          4.   For Plaintiff’s reasonable attorneys’ fees incurred herein pursuant to statute.
                                              11          5.   For such other and further relief as the Court may deem just and proper.
Phone: (916) 925-6620 / Fax: (916) 925-1127




                                              12   Second Cause of Action:
    2150 River Plaza Drive, Suite 450
     Sacramento, California 95833
       Hefner, Stark & Marois, LLP




                                              13          1.   For a temporary, preliminary and permanent injunction providing:
                                              14   “Defendants shall be and hereby are enjoined from directly or indirectly infringing upon
                                              15   Yellowcake’s rights under federal or state law in Yellowcake’s Copyrighted Works and
                                              16   any sound recording, whether now in existence or later created, that is owned or
                                              17   controlled by Yellowcake (or any parent, subsidiary, or affiliate record label of
                                              18   Yellowcake) including without limitation using the Internet, any media distribution
                                              19   system or any other means to reproduce, download or other obtain possession of any of
                                              20   Yellowcake’s Copyrighted Works; or to distribute, upload or otherwise make any of
                                              21   Yellowcake’s Works available for distribution to the public, except pursuant to a lawful
                                              22   license or with the express written authority of Yellowcake. Defendants also shall
                                              23   destroy all copies of Yellowcake’s Copyrighted Works that Defendants have
                                              24   downloaded, uploaded, maintained or stored maintained in any way, without
                                              25   Yellowcake’s express written authorization and shall destroy all copies of Yellowcake’s
                                              26   Copyrighted Works transferred onto any physical medium or device in Defendants’
                                              27   possession, custody, or control.”
                                              28          2.   For Plaintiff’s costs in this action.
                                                                                     8
                                                     PLAINTIFF’S COMPLAINT FOR COPYRIGHT INFRINGEMENT, CONTRIBUTORY
                                                              INFRINGMENT, INJUNCTIVE RELIEF, AND JURY DEMAND
                                               1          3.   For Plaintiff’s reasonable attorneys’ fees incurred herein pursuant to statute.
                                               2          4.   For such other and further relief as the Court may deem just and proper.
                                               3   Third Cause of Action:
                                               4          1.   For actual or statutory damages for each of Yellowcake’s Copyrighted
                                               5   Works infringed pursuant to 17 U.S.C. § 504, in an amount to be elected and proven at
                                               6   the time of trial.
                                               7          2.   For exemplary or punitive damages in an amount to be established at trial
                                               8   according to proof.
                                               9          3.   For Plaintiff’s costs in this action.
                                              10          4.   For Plaintiff’s reasonable attorneys’ fees incurred herein pursuant to statute.
                                              11          5.   For such other and further relief as the Court may deem just and proper.
Phone: (916) 925-6620 / Fax: (916) 925-1127




                                              12                                 DEMAND FOR JURY TRIAL
    2150 River Plaza Drive, Suite 450
     Sacramento, California 95833
       Hefner, Stark & Marois, LLP




                                              13           Plaintiff requests a trial by jury on all issues so triable.
                                              14   Dated: June 8, 2020                              Respectfully submitted,
                                              15                                                    HEFNER STARK & MAROIS, LLP
                                              16
                                              17                                                    By:
                                                                                                          Thomas P. Griffin, Jr., Esq.
                                              18                                                          Attorneys for Plaintiff Yellowcake
                                              19
                                              20
                                              21
                                              22
                                              23
                                              24
                                              25
                                              26
                                              27
                                              28
                                                                                     9
                                                     PLAINTIFF’S COMPLAINT FOR COPYRIGHT INFRINGEMENT, CONTRIBUTORY
                                                              INFRINGMENT, INJUNCTIVE RELIEF, AND JURY DEMAND
EXHIBIT A
REGISTRATION NUMBERREGISTRATION DATE TITLE
SR0000039973                 6/14/1982   Los Bondadosos
SR0000065916                 9/27/1985   Porque me haces sufrir / [compositor de todas las canciones, Gabriel Garcia ; performed by] los Bondadosos
SR0000649921                 4/30/2010   30 Super Exitos : Los Bondadosos
SR0000136769                12/13/1991   El disco de oro de Los Bondadosos
SR0000065917                 9/27/1985   Jugando con lumbre
SR0000049655                 11/9/1983   Por que te querre yo tanto?
SR0000149920                 9/18/1991   Como siempre, amigos
SR0000042875               10/28/1982    Parrandero/Tus caricias / [performed by] La Migra
SR0000865011                2/11/2020    20 De Recuerdo [performed by] Los Primos De Durango
SR0000049655                 11/9/1983   Por que te querre yo tanto?
SR0000864792                2/28/2020    Tal Vez [performed by] Los Primos De Durango
SR0000131983                 6/6/1991    Un Angel no debe llorar
SR0000313363                 5/3/2002    15 exitos / La Tropa Chicana
SR0000021131                9/29/1980    Celos de ti / [performed by] Grupo La Migra
SR0000360966                9/24/2004    De durango ... los primeros / los Bondadosos
SR0000065916                 9/27/1985   Porque me haces sufrir / [compositor de todas las canciones, Gabriel Garcia ; performed by] los Bondadosos
PA0000867902               11/19/1997    15 grandes exitos
SR0000201144                 2/3/1997    Grupo "Vennus" 15 exitos
SR0000021132                9/29/1980    Pajarillo enamorado y Negra cruz
SR0000019385                7/30/1980    Aguas--La Migra
SR0000039973                 6/14/1982   Los Bondadosos
SR0000049271                 6/8/1983    Cruzando fronteras
SR0000341331                12/2/2002    Epoca de oro / La Tropa Chicana & La Migra
SR0000229048                12/2/1996    No me hagas menos / La Tropa Chicana
SR0000066629                12/3/1984    Chicanas de oro varios artistas volumen dos
SR0000228976                12/2/1996    Donde caigo / Banda la Tropa Chicana
SR0000021131                9/29/1980    Celos de ti / [performed by] Grupo La Migra
SR0000303509               11/13/2001    15 exitos / la Migra
SR0000201144                 2/3/1997    Grupo "Vennus" 15 exitos
SR0000019385                7/30/1980    Aguas--La Migra / [performed by] La Migra
SR0000065916                 9/27/1985   Porque me haces sufrir / [compositor de todas las canciones, Gabriel Garcia ; performed by] los Bondadosos
SR0000315434                7/26/2002    Grupo Vennus de Aguililla, Michoacan
SR0000229638                12/2/1996    Una limosna
SR0000228985                12/2/1996    Cicatrices / la Tropa Chicana
SR0000229637                12/2/1996    15 favoritas / la Tropa Chicana
SR0000313363                 5/3/2002    15 exitos / La Tropa Chicana
SR0000042875               10/28/1982    Parrandero/Tus caricias / [performed by] La Migra
SR0000039973                 6/14/1982   Los Bondadosos
PA0000867902               11/19/1997    15 grandes exitos
SR0000065917                9/27/1985    Jugando con lumbre / autor de todas las canciones, Gabriel Garcia ; [performed by] los Bondadosos
SR0000229048                12/2/1996    No me hagas menos / La Tropa Chicana
SR0000229014                12/2/1996    Melancolia / Vennus, Grupo
SR0000055209                7/18/1984    Maldito vicio / [performed by] La Migra.
SR0000049655                11/9/1983    Por que te querre yo tanto? / [Performed by] Los Bondadosos
SR0000021132                9/29/1980    Pajarillo enamorado y Negra cruz / [performed by] La Migra
SR0000229047                12/2/1996    Inolvidable / Grupo Vennus
SR0000649921                4/30/2010    Serie Diamante: 30 Super Exitos, Artist: Los Bondadosos
